DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-15 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 9, and 12 contain the trademark/trade name HSPPA pressure sensor, Bluetooth, and ARM1176JZ(F)-S processor.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, in view of Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”.  
Re Claims 1 and 13, Pierson discloses a biomonitor patch (para. [0020], [0023], fig. 1, fig. 1A), comprising: 
a housing in the form of a patch configured to attach to a pulse point of the human body (para. [0026] discloses a waterproof housing 40 having one or more physiological function monitors), said housing having an adhesive 

a microprocessor connected to a circuit board mounted inside of said housing and coupled to the plurality of sensors (fig. 2, para. [0021] discloses processing system 44 connected to physiological monitors), 
a communication means configured to send and receive data over a network (para. [0029] discloses a wireless transmitter 68); 
a memory coupled to said microprocessor (para. [0022] discloses that the heart rate monitor and processing system may be recalibrated automatically to adjust to the wearer and their heart rate characteristics, which shows that the processing system 44 inherently has a memory); 
a digital display integrated into a face of said housing (para. [0022], [0025] discloses a LCD display incorporated into device); 
a speaker integrated into said housing (para. [0029], [0046] fig. 2 discloses the processing system 44 using processing cycles to continuously monitor heart rate characteristics and determine if the measured heart rate value falls outside of either of the upper or lower threshold values indicating bradycardia or tachycardia or a predetermined variation over time, and issue an alarm indication. alarm indication system 46 including an audible alarm 64; since the patch device is configured to produce audible alarm, it inherently has a speaker). 
Pierson discloses the microprocessor configured to receive heart rate data and evaluate heart rate characteristics in order to classify different heart conditions by using different threshold conditions (para. [0036], bradycardia, hypoxic event, [0037], [0038], tachycardia, [0043]) and issue an alarm (para. [0046]). 
hydrocolloid base; said microprocessor is configured to receive and evaluate said vital sign data in order to classify each of the vital signs as critical, unstable, potential, or stable; the digital display configured to display at least some of said vital signs sensed by said plurality of sensors; computer readable instructions residing in said memory, wherein when said computer readable instructions are executed by said microprocessor, said microprocessor evaluates said vital sign data and, when at least one of the vital signs are classified as critical or unstable said microprocessor (1) activates a 911 call function, wherein said 911 call function is configured to call 911 to alert emergency personnel of a health emergency at the location of the patch device, and (2) outputs audio instructions for administering potentially lifesaving intervention through said speaker.
However, Nevo discloses an apparatus for monitoring a patient to provide information regarding the status of the patient. Nevo discloses sensors connected to a processor so that the values of the measured parameters are passed from the sensors to the processor, where the processor comprising a transformer transforms the measured value of each parameter to a deviation indicator (col. 2, lines 51-65; col. 4, lines 30 – col. 5, line 23). The deviation indicators corresponding to each parameter are then passed to an analyzer, which generates one or more status indicators. The user is then provided with information regarding the overall status of the system being monitored or the status of individual deviations of certain parameters (col. 2, line 66- col. 3, line 31; col. 5, line 24 – 40; col. 9, line 1 – 57, “the degrees of deviation are assigned colors ranging from white for no deviation to red for a very severe deviation. The intermediate degrees of deviation are assigned colors of varying shades of yellow and orange. In addition to the Visual warning, an audio output can be provided to indicate the degree of deviation. In one embodiment, the audio output varies in pitch as the degree of deviation increases, thereby alerting the user.”). Nevo discloses that each parameter of the vital signs is assigned one of six levels of danger, ranging from zero to five according to the following scale: 0 = baseline, no deviation; 1 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson, by configuring the microprocessor to receive and evaluate said vital sign data in order to classify each of the vital signs as critical, unstable, potential, or stable, and configuring the microprocessor to issue a different alert that corresponds to the degree of deviation or abnormality of each vital sign parameter, as taught by Nevo, for the purpose of avoiding accidental death by transforming the plethora of data currently provided to the user/medical professionals by monitoring into a more useful form that would provide an earlier indication of physiological changes in the condition of the patient (col. 1 and col. 2).
Nevo is silent regarding a biomonitor patch with an adhesive hydrocolloid base, a digital display configured to display at least some of said vital signs sensed by said plurality of sensors, and microprocessor activating a 911 call function when at least one of the vital signs are classified as critical or unstable, wherein said 911 call function is configured to call 911 to alert emergency personnel of a health emergency at the location of the patch device, and (2) outputs audio instructions for administering potentially lifesaving intervention through said speaker.
Lau discloses a biomonitor patch (col. 4, lines 37-45 discloses examples of ways to wear the medical monitoring device includes a patch worn by the person; medical monitoring device 300, fig. 3) comprising: 
a plurality of sensors configured to acquire vital sign data comprising the following vital signs: (1) heart rate, (2) oxygen level, and (3) body temperature of a wearer (col. 6, lines 1-15 discloses a plurality 
a digital display integrated into a face of said housing and configured to display at least some of said vital signs sensed by said plurality of sensors (col. 9, lines 54- 57 discloses displaying the notification message on the display of the medical monitoring device; col. 2, lines 26-27 discloses that notifications can contain status information pertaining to the person being monitored; col. 7, lines 1-10 discloses notification providing the user with health information of the person). 
a speaker integrated into said housing (col. 9, line 50-51, discloses a voice message that is played by the monitoring device or an audio sound that is played by the monitoring device);
a microprocessor connected to the plurality of sensors (col. 6, medical monitoring device 300 has an integrated design that is typically implemented as a single package, including a plurality of sensors and a controller. The components can be combined or integrated on a common integrated circuit chip to permit or facilitate sharing of some circuitry with other component or devices), wherein the microprocessor is configured to receive and evaluate the vital sign data in order to classify the person’s conditions (fig. 4, col. 6, line 32 – col. 7, line 10 discloses health processing 400 receives health information - step 402, compares health information with threshold conditions – step 408, and determines whether an action needs to be performed – step 410. An action includes a notification or treatment). 
a memory couple to said microprocessor (col. 16, line 62 – col. 17, line 6 discloses software, hardware, or a combination of both and computer readable instruction residing in said memory and also discloses RAM and ROM); 
computer readable instruction residing in said memory, wherein when said computer readable instructions are executed by the microprocessor (col. 16, line 62 – col. 17, line 6 discloses software, hardware, or a combination of both and computer readable instruction residing in said memory), said 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, by adding computer readable instructions residing in said memory, wherein said memory comprises one or more of a buffer, RAM and ROM, and wherein when said computer readable instructions are executed by said microprocessor, said microprocessor evaluates said vital sign data and, when at least one of the vital signs are classified as critical or unstable said microprocessor (1) activates a 911 call function, wherein said 911 call function is configured to call 911 to alert emergency personnel of a health emergency at the location of the patch device, and (2) outputs audio instructions for administering potentially lifesaving intervention through said speaker, as taught by Lau, for the purpose of responding appropriately to the critical conditions of the patient based on fig. 4, col. 6, line 32 – col. 7, line 10); and by configuring the digital display to display at least some of said vital signs sensed by said plurality of sensors, as taught by Lau, for the purpose of notifying the user of the health status or condition that would need immediate attention (col. 8, lines 1-12, col. 9, lines 45-67). 
	Lau is silent regarding an adhesive hydrocolloid base. 
	However, Biel discloses a medical treatment device that adheres to a person’s skin (abstract discloses the treatment device may be made of a polymeric material configured to conform to a body surface) and teaches a polymer based dressing such as hydrocolloid to be well suited as the patient contact medium (para. [0009]). Hydrocolloids is wet tack; they can adhere to a moist site as well as a dry one (para. [0032], [0033]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo and Lau, by configuring an adhesive base to be an adhesive hydrocolloid base, as taught by Biel, for the purpose of having the patch device adhere to moist site as well as dry one, thereby improving its attachment (para. [0032], [0033]). 
Re Claim 5, Pierson discloses that at least one of the plurality of sensors is a pulse oximeter with plethysmography configured to acquire blood oxygen levels and detect blood volume changes (para. [0025] discloses oximeter measuring oxygen saturation of blood along with changes in blood volume in the skin.  
Re Claim 7, Pierson discloses at least one of the plurality of sensors is a temperature sensor configured to acquire ambient temperature and skin temperature (para. [0006] discloses monitoring environmental temperature; para. [0034] discloses the temperature 48 used to detect body temperature and/or environmental temperature).  
Re Claim 8, Pierson discloses a GPS device mounted in said housing (para. [0006] discloses GPS location system).  
Re Claim 11, Pierson discloses LED lights (para. [0022] discloses visual indicator 26 being an extra bright LED or other suitable bright light source).  

Re Claim 9, Pierson as modified by Nevo, Lau, and Biel discloses the claimed invention substantially as set forth in claim 1.
Pierson discloses that a wireless transmitter 68 connected to said circuit board (para. [0057] discloses wireless communication such as RF signals or the like for transmitting the information to another device via the wireless communication, para. [0029] discloses a wireless transmitter 68 via wireless network to send an alarm signal to one or more personal alarm indicators).  
Pierson is silent regarding the wireless transmitter being Wi-Fi and Bluetooth chip. 
However, Lau further teaches a combination Wi-Fi and Bluetooth chip connected to said circuit board (col. 4, lines 32-60 discloses that the medical monitoring devices coupled to a wireless network 106. The wireless network being a data network including a local wireless network, Bluetooth and Wi-Fi). 	
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, and Biel, by adding a combination Wi-Fi and Bluetooth chip connected to said circuit board, as taught by Lau, for the purpose of transmitting health information or alert signal to another device via the wireless communication (Pierson, para. [0057], [0029]) using a local wireless network (Lau, col. 4, lines 32-60). 
Re Claim 15, Pierson as modified by Nevo, Lau, and Biel discloses the claimed invention substantially as set forth in claim 1.
Pierson discloses a biomonitor patch which the electronic components, which inherently has a battery in order to power the electronic components. 
Pierson doesn’t explicitly discloses a battery. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, and Biel, by adding a battery, as taught by Lau, for the purpose of power all the electronic components of the biomonitor patch. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and further in view of Brown et al. (US 2010/0259549), hereinafter “Brown”. 
Re Claim 2, Pierson as modified by Nevo, Lau, and Biel discloses the claimed invention substantially as set forth in claim 1. 
Pierson, Nevo, Lau, and Biel are silent regarding said memory has barcode data stored thereon that is used to display a barcode image on said digital display, wherein said microprocessor is configured to display said barcode image in response to a user input.
However, Brown discloses systems, devices, and methods for displaying a barcode at a computing device (title, abstract), and teaches that said memory has barcode data stored thereon that is used to display a barcode image on said digital display, wherein said microprocessor is configured to display said barcode image in response to a user input (para. [0063], [0064], [0065], fig. 1 discloses that a barcode is displayed as an image on a display 110 of a first computing device, e.g., mobile device 100 of fig. 1, to be subsequently read using a camera or other similar hardware component of a second computing device; para. [0068], fig. 5, discloses an example screen capture 500 of the display of a first computing device prompting a user with a menu option to generate either a barcode or an email-message. In the user interface 500, the user may select a first menu option 510, “Show them a barcode”, to generate a barcode.). 
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and further in view of Velusamy et al. (US 2012/0164968), hereinafter “Velusamy”. 
Re Claim 3, Pierson as modified by Nevo, Lau, and Biel discloses the claimed invention substantially as set forth in claim 1. 
Pierson, Nevo, Lau, and Biel are silent regarding the 911 call function generating a 3 tone prompt followed by an automated message that provides the name, present location, and status of the user wearing the diagnostic health patch when a 911 operator answers the 911 call. 
However, Velusamy discloses method and apparatus for configuring a mobile device to provide emergency notification (title, abstract), and teaches the 911 call function generating an automated message that provides the name, present location, and status of the user wearing the diagnostic health patch when a 911 operator answers the 911 call (para. [0064], fig. 4 discloses that a call may be automatically placed to the designated emergency contacts, such as 911, a spouse, etc. in step 407 and that location data and other pertinent information pertaining to the emergency situation may also be 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, and Biel, by configuring the 911 call function to generate an automated message that provides the name, present location, and status of the user wearing the diagnostic health patch when a 911 operator answers the 911 call, as taught by Velusamy, for the purpose of requesting more immediate help by phone and providing identification and location information of the requesting party in order to enable effective and immediate response (para. [0014]). 
Velusamy is silent regarding the 911 call function generating a 3 tone prompt before the automated message. 
The examiner takes OFFICIAL NOTICE that a call function generating a 3 tone prompt is old and well known in the art at the time of filing, as it provides audio cues for the call recipient to know the beginning of the message. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, Biel, and Velusamy, by configuring the call function to generate a 3 tone prompt before the automated message, for the purpose of providing audio cues for the call recipient to know the beginning of the message. All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods. The . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and further in view of Yi et al. (US 2016/0287089), hereinafter “Yi”. 
Re Claim 4, Pierson as modified by Nevo, Lau, and Biel discloses the claimed invention substantially as set forth in claim 1. 
Pierson discloses pressure sensor 51 (para. [0027]). 
Pierson, Nevo, Lau, and Biel are silent regarding at least one of the plurality of sensors being a pressure sensor based on at least one of conductive single-walled carbon nanotube (SWCNT) and alginate hydrogel spheres. 
However, Yi discloses a wearable device including a pressure sensor (title, abstract) and teaches conductive single-walled carbon nanotube (SWCNT) (para. [0007], [0038], [0056], claim 14, claim 15). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, and Biel, by adding a pressure sensor based on at least one of conductive single-walled carbon nanotube (SWCNT) and alginate hydrogel spheres, as taught by Yi, for the purpose of providing excellent controllable electric characteristics and excellent mechanical flexibility and stability, and measuring, for example, pressure in a simple and highly reproducible manner in which a resistance of a component in a sensor varies depending on applied pressure (para. [0007], abstract). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and further in view of Alps Electric (Non-Patent Literature: HSPPA Series Digital Pressure Sensor), hereinafter “ALPS”. 
Re Claim 6, Pierson as modified by Nevo, Lau, and Biel discloses the claimed invention substantially as set forth in claim 1. 
Pierson discloses pressure sensor 51 (para. [0027]). 
Pierson, Nevo, Lau, and Biel are silent regarding a HSPPA pressure sensor. 
	However, ALPS discloses a HSPPA pressure sensor (page 1), which has a low current consumption, high sensing precision, industry-smallest dimensions, built-in temperature compensation circuit, and applications for smartphones, tablets, wearable electronics and other mobile devices (features, applications on page 1).  
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, and Biel, by adding a HSPPA pressure sensor, as taught by ALPS, for the purpose of providing a sensor that has a low current consumption, high sensing precision, industry-smallest dimensions, built-in temperature compensation circuit, and applications for smartphones, tablets, wearable electronics and other mobile devices (page 1). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and further in view of Somanath et al. (US 2016/0174913), hereinafter “Somanath”. 
Re Claim 10, Pierson as modified by Nevo, Lau, and Biel discloses the claimed invention substantially as set forth in claim 10. 
Pierson, Nevo, Lau, and Biel are silent regarding a micro SIM (subscriber identity module) card connected to said circuit board. 
However, Somanath discloses a health monitoring device including a processor and a number of sensors (title, abstract), and teaches a computing device 500 configured to sense and respond to particular health conditions (para. [0034], fig. 5), including a subscriber identity module 550 for the purpose of wireless wide area communications (para. [0059], fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, and Biel, by adding a micro SIM (subscriber identity module) card connected to said circuit board, as taught by Somanath, for the purpose of wireless wide area communications (para. [0059], fig. 5). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and further in view of Burch et al. (US 2016/0239802), hereinafter “Burch”. 
Re Claim 12, Pierson as modified by Nevo, Lau, and Biel discloses the claimed invention substantially as set forth in claim 1. 
Pierson, Nevo, Lau, and Biel are silent regarding the microprocessor is an ARM1176JZ (F)- S processor. 
However, Burch discloses a stand-alone interface display apparatus 150 (para. [0027], fig. 1, fig. 2) and teaches an ARM1176JZ (F)- S processor (fig. 2, processing unit 210, para. [0076] discloses that 210 may be implemented by a low power ARM1176JZ-F application processor used as part of a single-board, low cost, small footprint computer). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, and Biel, by using an ARM1176JZ (F)- S processor as the microprocessor, as taught by Burch, for the purpose of reducing the cost and the amount of space the microprocessor occupies (para. [0076]).    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and further in view of Burch et al. (US 2016/0239802), hereinafter “Burch”, and Somanath et al. (US 2016/0174913), hereinafter “Somanath”. 
Re Claim 14, Pierson as modified by Nevo, Lau, and Biel discloses the claimed invention substantially as set forth in claims 1 and 13. 
Pierson, Nevo, Lau, and Biel are silent regarding said RAM having a memory capacity of at least 4GB + 512 MB. 
However, Burch discloses a stand-alone interface display apparatus 150 (para. [0027], fig. 1, fig. 2) and teaches a processing unit 210 (fig. 2) and a Secure Digital memory card slot and flash memory card operating as memory storage 215, a 512 Mbyte RAM memory storage operating as volatile memory (para. [0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, and Biel, by including a RAM that has a memory capacity of 512MB, as taught by Burch, for the purpose of receiving inputs from sensors and transmitting information (para. [0076]). 

However, Somanath discloses a health monitoring device including a processor and a number of sensors (title, abstract), and teaches a memory sized between 2GB and 16GB (para. [0036], [0128] discloses RAM). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Nevo, Lau, Biel, and Burch, by adding a RAM that has a memory capacity of 2GB, as taught by Somanath, for the purpose of storing or transmitting electronic instructions or information in a form readable by a machine (para. [0129]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/V.V.H./
Vynn Huh, March 18, 2021Examiner, Art Unit 3792       



/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792